In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-18-00383-CV
             ___________________________

IN THE INTEREST OF C.T., D.T., J.T., AND J.T., CHILDREN



          On Appeal from the 323rd District Court
                  Tarrant County, Texas
              Trial Court No. 323-105839-17


       Before Sudderth, C.J.; Gabriel and Womack, JJ.
       Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

      Appellant Mother appeals the termination of her parental rights to her children,

C.T., D.T., J.T., and J.T. See Tex. Fam. Code Ann. § 161.001. Mother’s court-

appointed appellate counsel filed a motion to withdraw as counsel and a brief in

support of that motion. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967);

In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. at

741–42, 87 S. Ct. at 1399. Further, counsel informed Mother of her right to request

the record and to file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014). In addition, this court informed Mother of these rights and

gave her the opportunity to notify this court of her intent to respond. Mother filed a

pro se response. The Department of Family and Protective Services did not file a

response.

      As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re

K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully

reviewed the record and the Anders brief, we agree with counsel that the appeal is

frivolous. See K.R.C., 346 S.W.3d at 619. We find nothing in the record that might

arguably support Mother’s appeal. Accordingly, we affirm the trial court’s order.
                                          2
      We deny Mother’s counsel’s motion to withdraw in light of P.M. because the

brief does not show “good cause” other than counsel’s determination that an appeal

would be frivolous. See 520 S.W.3d at 27 (“[A]n Anders motion to withdraw brought

in the court of appeals, in the absence of additional grounds for withdrawal, may be

premature.”); In re A.M., 495 S.W.3d 573, 582 n.2 (Tex. App.—Houston [1st Dist.]

2016, pets. denied) (noting that since P.M. was handed down, “most courts of appeals

affirming parental termination orders after receiving Anders briefs have denied the

attorney’s motion to withdraw”). The supreme court has held that in cases such as

this, “appointed counsel’s obligations [in the supreme court] can be satisfied by filing

a petition for review that satisfies the standards for an Anders brief.” P.M., 520
S.W.3d at 27–28.




                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: March 7, 2019




                                           3